Citation Nr: 1815138	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for cervical strain, with disc and joint degeneration C5-6, based on limitation of motion. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1989 to January 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case comes to the Board from the Los Angeles, California RO.

A Travel Board hearing was conducted in March 2017 in Los Angeles. A transcript of this hearing is contained within the electronic claims file. 

The matter was before the Board in August 2017, at which time it was remanded for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the period on appeal, the Veteran's cervical spine disorder has manifested by symptoms of pain with flexion of the cervical spine limited to 25 degrees, at worst, with a combined range of motion of 200 degrees, at worst.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a cervical spine disorder based on limitation of motion are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). As service connection, an initial rating, and an effective date have been assigned for the disabilities considered above, the notice requirements of 38 U.S.C. § 5103(a) have been met in this instance. 

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal. VA's duty to assist has been fulfilled through obtaining medical records, along with adequate VA examinations. The Veteran testified at a Board hearing, during which he received proper assistance in developing the claim. See 38 C.F.R. § 3.103.  Moreover, the Veteran was represented by a member of the Service Organization who was aware of the criteria needed for establishing the benefits requested.  There is sufficient basis upon which to issue a decision.

The RO has complied with the Board remand directives.  The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claims on appeal.

Law and analysis - Increased rating claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id. An effective date may be assigned up to one year preceding the date of the claim if the contemporaneous evidence shows that an increase in disability occurred during that time period. See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of the claim. Id. 

If two disability evaluations are potentially applicable; the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability. Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Id (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's cervical spine disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5342, and are therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

Physical therapy records from June 2008 show the Veteran had flexion from chin to chest of his cervical spine with bilateral flexion to 45 degrees and pain with left lateral flexin.  Bilateral rotation was within normal limits.  He reported pain and moderate muscle guarding.

The Veteran underwent a VA examination in July 2009.  The Veteran reported being diagnosed with two bulging discs in his cervical spine.  He stated that he experienced constant, moderate pain.  He reported no incapacitation but that his neck hurts all the time.  A physical examination showed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy, or ankylosis.  His range of motion of the cervical spine was flexion to 40 degrees, extension to 40 degrees, bilateral flexion to 40 degrees, and bilateral rotation to 60 degrees.  There was pain at the end of all movement.  Repetitive use testing was possible with no additional limitations.  An inspection of the spine showed normal head position with symmetry of appearance and normal curvature.  There was no sensory deficit from levels C3-8, no motor weakness found, normal and equal bilateral reflexes, no signs of pathologic reflexes, and no signs of intervertebral disc syndrome (IVDS) or permanent nerve root involvement. 

In the September 2009 rating decision, the RO continued the Veteran's 20 percent rating for his cervical spine disorder.  The Veteran disagreed with this rating in October 2009, stating that his pain and the effect on his life was not adequately considered.  

The Veteran was afforded a VA examination in July 2012.  The examiner noted a diagnosis of cervical strain with disc and joint degeneration with IVDS.  The Veteran reported pain and needing to use traction a couple times per week.  He stated that he experiences flare-ups that cause decreased range of motion, pain, and numbness.  Objective testing showed range of motion of the cervical spine was flexion to 45 degrees with pain at the end of the range, extension to 45 degrees with pain at 35 degrees, bilateral flexion to 40 degrees with pain at 35 degrees, right lateral rotation to 75 degrees with pain at 70 degrees, and left lateral rotation to 70 degrees with pain at the end of the range.  The Veteran was able to perform repetitive use testing with an additional limitation of 5 degrees for extension and right lateral rotation.  The factors contributing to functional loss are weakened movement, excess fatigueability, and pain.  The examiner noted localized tenderness or pain to palpation from mid-neck to left cervical spine.  There was no guarding or muscle spasm.  A mild radiculopathy of the upper left extremity was noted.  The examiner noted a diagnosis of IVDS with no incapacitating episodes.  The functional effect on his ability to work is that pain precludes computer use.  (Separate service connection has been granted for bilateral upper extremity radiculopathy with separate 20 percent ratings assigned.  That matter is not at issue herein.)

At a Board hearing in March 2017, the Veteran testified that he has significant pain and stiffness in his neck.  During a flare-up, the Veteran stated that he was unable to work, use a computer, or drive his car.  He reported using traction for his neck regularly.  

In March 2017, mild stability and degenerative disc disease was noted in the cervical spine.  A May 2017 treatment record showed the Veteran complained of a long history of neck pain with recent flare of symptoms. His pain was described as sharp, shooting, located in posterior aspect of spine and radiating down his bilateral upper extremities.  This had been intermittent in nature but was noted to be daily and constant.  His cervical spine range of motion was noted to be limited in all planes by tenderness with audible cracking and popping.

The Veteran was afforded a VA examination in November 2017.  The examiner noted diagnoses of cervical strain and degenerative arthritis of the spine.  The Veteran reported constant low neck pain that flares up with activity.  He uses a traction device at home for treatment.  Functionally, the Veteran reported being limited with raising his arms, lifting, driving, looking up, and turning his head. Objective range of motion testing showed flexion to 25 degrees, extension to 25 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 50 degrees.  Pain was noted in all ranges.  There was also evidence of pain with weight bearing and mild localized pain to palpation.  Repetitive use testing was possible with no additional limitations.  No localized tenderness, guarding, or muscle spasms were noted.  The factor contributing to disability was less movement that normal.  A mild radiculopathy was noted of the bilateral upper extremities, but no other neurologic abnormalities were found.  There was no ankylosis.  The examiner found the Veteran did not have a diagnosis of IVDS or incapacitating episodes.  Functionally, the examiner found the Veteran was limited in the ability to bend, twist, and turn and that the Veteran could only perform light physical and sedentary tasks due to his diagnosis.  

Regarding the Veteran's upper back strain, the Board finds that, at worst, forward flexion was limited to 25 degrees with a combined range of motion of the cervical spine of 200 degrees. While the records show the Veteran experienced ongoing pain, there is no probative evidence to support a finding that his range of motion was limited beyond the objective findings of the VA examination.  Therefore, a rating in excess of 20 percent is not warranted for his cervical spine disorder for the entire period on appeal.  

The Board has considered the Veteran's lay statements in reaching this decision.  While the Veteran is competent to testify as to the symptoms he personally experiences and the Board finds his statements to be credible, the objective findings of the VA examiners are more probative as to the application of the rating criteria.  

The Board has considered the pain and functional impairment caused by the Veteran's upper back disorder.  As the functional impairment is due to pain and limitation of motion, the Board finds that the presently assigned rating compensates the Veteran for this impairment.  This includes consideration of the reported flare-ups, which do not appear to cause any further limitation of motion.

Furthermore, although the evidence show a diagnosis of IVDS, no incapacitating episodes due to his cervical spine disorder has been noted and therefore, a higher rating under Diagnostic Code 5243 is not warranted. 

Finally, as noted above, the Veteran is separately in receipt of service connection for radiculopathies of the bilateral upper extremities and those issues are not presently on appeal before the Board.  There is no evidence of bladder or bowel dysfunction due to his cervical spine disorder.  Therefore, a discussion of separate ratings based on neurological impairment is not warranted.  


ORDER

An increased rating for a cervical spine disorder, based on limitation of motion, in excess of 20 percent is denied.  


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


